United States Court of Appeals
                        For the First Circuit

No. 20-9003

                         CALEB NEIRA RIVERA,

                               Debtor.
                        _____________________

                         CALEB NEIRA RIVERA,

                              Appellant,

                                  v.

                      SCOTIABANK DE PUERTO RICO,

                              Appellee.


              APPEAL FROM THE BANKRUPTCY APPELLATE PANEL
                         FOR THE FIRST CIRCUIT


                                Before

                     Thompson, Dyk,* and Barron,
                           Circuit Judges.


     German A. Rieckehoff, for appellant.
     Yasmin R. Vázquez Vázquez, with whom Vázquez & Estrella Law
Offices was on brief, for appellee.



                          September 17, 2021




    *    Of the Federal Circuit, sitting by designation.
           THOMPSON, Circuit Judge.           Chapter 7 debtor Caleb Neira

Rivera ("Neira") seeks review of an order issued by the Bankruptcy

Appellate Panel for the First Circuit ("BAP") that found he had no

standing   to    appeal   a   bankruptcy      court   order   overruling   his

objection to a proof of claim filed by Scotiabank de Puerto Rico

("Scotiabank").     Because we agree with the BAP that Neira has no

standing to appeal the bankruptcy court order, we dismiss his

appeal for lack of jurisdiction.

                               I.   Background

           In July 2009, R-G Premier Bank of Puerto Rico ("R-G

Bank") initiated a judicial foreclosure action against Neira, his

wife Daisy Rodríguez Martínez, and their conjugal partnership in

the Puerto Rico Court of First Instance, San Juan Part.              See R-G

Premier Bank of P.R. v. Neira Rivera, et al., KCD2009-2927 (508).

The object of the foreclosure action was the defendants' home,

located in the gated community of Paseo San Juan, in San Juan,

Puerto Rico ("the Property"), which secured a mortgage note held

by R-G Bank.     In December 2009, the local court entered a default

judgment against the defendants (the "2009 Foreclosure Judgment")

in the amount of $821,794.97, plus interest, late fees, costs and

attorney's fees.     The local court allowed foreclosure.

           The    following    year,    the    Federal   Deposit   Insurance

Corporation ("FDIC") was appointed receiver of R-G Bank, and the


                                       -2-
FDIC sold R-G Bank's assets to Scotiabank.   Scotiabank then sought

to execute on the 2009 Foreclosure Judgment and a judicial sale of

the Property was scheduled for October 29, 2012.

           Two days before the scheduled judicial sale, on October

27, 2012, Neira filed a chapter 11 petition in the United States

Bankruptcy Court for the District of Puerto Rico (the "2012

Bankruptcy Case"), which stayed the judicial sale of the Property.

See Petition, In re Neira Rivera, No. 12-08577-ESL (Bankr. D.P.R.

Oct. 27, 2012), ECF No. 1.   Scotiabank then filed a proof of claim,

asserting a claim in the amount of $1,195,033.62 secured by a lien

on the Property.   Neira filed an objection to Scotiabank's proof

of claim, arguing that Scotiabank had not provided evidence of a

perfected security interest in the Property.       He thus requested

that Scotiabank's proof of claim "be disallowed."      In his prayer

for relief, Neira requested additional remedies, including that

"the underlying debt be canceled and forever discharged whether or

not the debtor(s) receive their Discharge Order in this case."

           On May 15, 2013, the bankruptcy court entered an order

granting Neira's objection to Scotiabank's proof of claim (the

"2013   Order").   Specifically,   the   order   stated:   "Debtor's

objection to claim #10 filed by Scotiabank PR (docket entry #47),

having been duly notified to all parties in interest, and no timely




                                 -3-
replies or objections having been filed, it is now ORDERED that

said motion be and it is hereby granted."

           In November 2014, Neira moved for voluntary dismissal of

the 2012 Bankruptcy Case.          The bankruptcy court granted his

request   and    dismissed   the   case   on   December   16,   2014.    No

reorganization plan was ever confirmed in the case and Neira did

not receive a discharge.

           Following the dismissal of the 2012 Bankruptcy Case, the

local court rescheduled the judicial sale of the Property for late

July 2015.      Shortly before the judicial sale was to take place,

on July 22, 2015, Neira filed a new chapter 11 petition in the

United States Bankruptcy Court for the District of Puerto Rico

(the "2015 Bankruptcy Case"), which again stayed the judicial sale

of the Property.     See Petition, In re Neira Rivera, No. 15-05590-

ESL (Bankr. D.P.R. July 22, 2015), ECF No. 1.             In his petition,

Neira listed Scotiabank as a creditor with an unsecured claim of

$821,794.00.     Less than a month later, Neira requested that the

2015 Bankruptcy Case be dismissed.         The bankruptcy court granted

his request and dismissed the case on September 21, 2015.               Like

in the 2012 Bankruptcy Case, no reorganization plan was confirmed

and Neira did not receive a discharge.

           On October 2, 2015, Neira, his wife, and their conjugal

partnership filed a complaint in the Puerto Rico Court of First


                                    -4-
Instance, San Juan Part, seeking to obtain relief from the 2009

Foreclosure Judgment.         See Neira Rivera, et al. v. Scotiabank de

P.R., KAC2015-0892 (905).          They alleged that Scotiabank was not

the mortgage note holder and that the mortgage on the Property had

not   been   properly      recorded   in    the        Property    Registry.        In

compliance with a court order, Scotiabank produced the original

mortgage     note    for   inspection      and     a    Registry    Certification

reflecting that the mortgage had been recorded in the Property

Registry.     Thereafter, the couple failed to prosecute their case

and   the    local    court    dismissed     the       complaint    for    lack     of

prosecution.

             The judicial sale finally took place in October 2016,

and Scotiabank acquired the Property.             Two years later, in October

2018, Scotiabank sold the Property to third-party purchasers,

Inversiones     B-Tres,     Inc.   and     Nice    Realty     Group,      LLC     (the

"Purchasers").       Despite the foreclosure sale and subsequent sale

of the Property to the Purchasers, Neira and his wife refused to

move out of the Property.          Instead, between 2017 and 2018 they

filed four different cases (three in local courts and one in the

United States District Court for the District of Puerto Rico),

seeking to obtain relief from the 2009 Foreclosure Judgment.                       See

Neira Rivera, et al. v. Scotiabank de P.R., SJ2017CV00133 (804);

Neira Rivera, et al. v. Scotiabank de P.R., SJ2017CV001196 (904);


                                      -5-
Neira Rivera, et al. v. Scotiabank de P.R., SJ2018CV08924 (907);

Neira Rivera, et al. v. Scotiabank de P.R., No. 18-1323-CCC (D.P.R.

May 25, 2018).        In each case, they contended that the 2013 Order

in the 2012 Bankruptcy Case had canceled their debt to Scotiabank

and that said order had preclusive effect such that Scotiabank

could not execute on the 2009 Foreclosure Judgment or proceed with

the judicial sale of the Property.         The couple did not prevail in

any of those cases.

            Facing impending eviction proceedings in local court, on

December 11, 2018, Neira filed a chapter 13 petition in the United

States Bankruptcy Court for the District of Puerto Rico.              See

Petition, In re Neira Rivera, No. 18-07219-ESL (Bankr. D.P.R. Dec.

11, 2018), ECF No. 1.         Neira listed Scotiabank as an unsecured

creditor on his bankruptcy schedules but listed the value of

Scotiabank's claim as $0.00 and stated that he was listing it "for

due process only[,]        debt discharge."      On February   19, 2019,

Scotiabank filed a proof of claim asserting an unsecured claim in

the amount of $893,620.55 based on a "mortgage deficiency" ("Claim

14").    On March 14, 2019, Neira objected to Scotiabank's Claim 14,

arguing that his debt to Scotiabank had been "cancelled and/or

discharge[d] on May 15, 2013" by virtue of the 2013 Order, which

had     "preclusive    effect,"   thus    "barr[ing]   [Scotiabank]   from




                                    -6-
submitting [Claim 14]" and foreclosing on the Property despite the

dismissal of the 2012 Bankruptcy Case.

             Scotiabank replied in April 2019, alleging that its

claim had been secured since its inception by a valid, recorded

lien   on   the    Property   and   that      it   was   entitled   to    assert    a

deficiency claim for the amount still owed after the judicial sale

of the Property.       It further argued that the 2013 Order did not

annul the 2009 Foreclosure Judgment and that it had no preclusive

effect because the 2012 Bankruptcy Case was dismissed "before a

payment plan was confirmed or the debt discharged."                      Scotiabank

posited     that   Neira   was   once   again      improperly   "disguising        an

objection to a Proof of Claim, in order to reverse [the 2009

Foreclosure Judgment]," since his four earlier attempts to reverse

that judgment had proven unsuccessful both in federal and local

courts.     The bankruptcy court agreed with Scotiabank and, by order

entered on May 20, 2019, overruled Neira's objection to Claim 14

(the "May 20 Order").

             While the parties were disputing Scotiabank's Claim 14,

in late March 2019, upon Neira's request, the bankruptcy court

converted the proceedings to chapter 7 and appointed a chapter 7

trustee.     The bankruptcy court also granted the Purchasers relief

from the automatic stay to proceed with local eviction proceedings

against Neira and his wife.


                                        -7-
            On May 21, 2019, the chapter 7 trustee filed a Notice of

Abandonment of Property, stating that "[t]his [was] . . . a no

Asset   case"     and   that     he    was    abandoning     all    of    the   estate's

interests    in      non-exempt        assets,     including       Neira's      purported

interest in the Property.             On that same date, the chapter 7 trustee

also filed a Report of No Distribution in which he stated that

"there [was] no property available for distribution" to creditors.

He also noted that the "[c]laims scheduled to be discharged without

payment" amounted to $1,410,779.14.                    Shortly thereafter, Neira

moved for a discharge order under 11 U.S.C. § 727, which the

bankruptcy court granted.

            Neira appealed to the BAP the bankruptcy court's May 20

Order overruling his objection to Scotiabank's Claim 14.                          The BAP

entered an Order to Show Cause directing Neira to address why his

appeal should not be dismissed for lack of appellate jurisdiction.

Neira filed his response, contending that he had been "aggrieved"

by the bankruptcy court's May 20 Order, and thus had appellate

standing,    because        he   had    possession      of   the     Property      and   a

"colorable claim" against Scotiabank.                  In his view, he had been

"aggrieved      by    the    [May      20]    Order"    because      it    "implicitly

recognize[d] the existence of a debt that was discharged many years

ago" in the 2012 Bankruptcy Case, "validate[d] Scotiabank's re-

litigation of the very same issue contested on the merits" in the


                                             -8-
2012 Bankruptcy Case, and "empower[ed] Scotiabank to complete

foreclosure proceedings and evict [Neira] from his home to execute

on a debt that simply does not exist."

            The BAP concluded that Neira did not have appellate

standing to challenge the May 20 Order because he had failed to

demonstrate that the challenged order had directly or adversely

affected his pecuniary interests.           Neira Rivera v. Scotiabank de

P.R., No. 19-026 (B.A.P. 1st Cir. Oct. 29, 2019).            Specifically,

the BAP concluded that Neira had not demonstrated "a reasonable

possibility" that reversal on appeal of the May 20 Order "w[ould]

cause the value of the estate's assets to exceed its liabilities"

or "impact the terms of his discharge or the dischargeability of

the debt owed to Scotiabank."         Id. at 13.   The BAP also noted that

"it appear[ed] from the record that [Neira's] primary objective in

objecting to Scotiabank's claim, and in [his] appeal [to the BAP],

[was] to avoid his eviction from property which was foreclosed by

Scotiabank in 2016 and sold to third-party purchasers in 2018."

Id. at 1.    Accordingly, the BAP entered judgment dismissing the

appeal.    Neira sought reconsideration of the BAP's judgment, which

the BAP denied.    Neira now appeals from the BAP's decision.

                            II.       Discussion

            It is well-settled that only a "person aggrieved" has

standing    to   appeal   from    a     final   bankruptcy   court   order.


                                      -9-
Spenlinhauer v. O'Donnell, 261 F.3d 113, 117 (1st Cir. 2001).                 A

litigant qualifies as a "person aggrieved" only if the challenged

order   "directly   and    adversely"     affects   his   or   her   pecuniary

interests.    Id. at 117-18.        This standing requirement is more

stringent than the one under Article III because it aims to ensure

that bankruptcy proceedings, "with its myriad of parties, directly

and indirectly involved or affected by each order and decision of

the bankruptcy court," "are not unreasonably delayed by protracted

litigation   that   does    not   serve    the   interests     of   either   the

bankrupt's estate or its creditors."         In re El San Juan Hotel, 809

F.2d 151, 154 (1st Cir. 1987); see also Spenlinhauer, 261 F.3d at

117-18.

           "The advent of the chapter 7 estate and the appointment

of the chapter 7 trustee divest the chapter 7 debtor of all right,

title and interest in nonexempt property of the estate at the

commencement of the case."        Spenlinhauer, 261 F.3d at 118.         It is

"[t]he chapter 7 trustee, not the chapter 7 debtor, [who becomes]

responsible for collecting all property of the estate and reducing

it to money."   In re Mark Bell Furniture Warehouse, Inc., 992 F.2d

7, 10 (1st Cir. 1993).        Because the chapter 7 debtor no longer

holds title to the property of the estate, he "typically lacks any

pecuniary interest in the chapter 7 trustee's disposition of that

property."   Spenlinhauer, 261 F.3d at 118.           Hence, "normally it


                                    -10-
is the trustee alone, as distinguished from the chapter 7 debtor,

who possesses standing to appeal from bankruptcy orders" affecting

the property of the estate.         Id.; see also In re Mark Bell

Furniture Warehouse, Inc., 992 F.2d at 10 (explaining that "[a]

chapter 7 debtor is not considered a 'person aggrieved,' as [he]

lacks a pecuniary interest in the 'property of the estate'" (second

alteration in original) (quoting In re Thompson, 965 F.2d 1136,

1144 (1st Cir. 1992))).

           This general rule has two exceptions, which will confer

standing to a chapter 7 debtor "notwithstanding the fact that he

no longer has title to the property."          Spenlinhauer, 261 F.3d at

119.   First, a chapter 7 debtor may establish standing by adducing

sufficient evidence to demonstrate that a successful appeal by the

debtor "would generate assets in excess of liabilities, entitling

the debtor to a distribution of surplus" once the bankruptcy case

is closed.     In re Mark Bell Furniture Warehouse, Inc., 992 F.2d

at 10 (quoting In re Thompson, 965 F.2d at 1144); see also

Spenlinhauer, 261 F.3d at 119; In re El San Juan Hotel, 809 F.2d

at 155 n.6.    Second, a chapter 7 debtor may demonstrate standing

by establishing that the challenged order "would adversely affect

the    terms   and   conditions   of     his    chapter   7   discharge."

Spenlinhauer, 261 F.3d at 119 n.7 (citations omitted); In re Mark




                                  -11-
Bell Furniture Warehouse, Inc., 992 F.2d at 10; see also In re El

San Juan Hotel, 809 F.2d at 155 n.6.

              The party asserting appellate jurisdiction                -- here,

Neira    --   bears     the   burden   of     proving   standing   to    appeal.

Spenlinhauer, 261 F.3d at 118.          We review "factual determinations

by a lower court of whether a party has standing for clear error."

In re Furlong, 660 F.3d 81, 86 n.3 (1st Cir. 2011); see also

Spenlinhauer, 261 F.3d at 118 (noting that the "'person aggrieved'

determination . . . entails a factual inquiry which we review only

for clear error"); In re El San Juan Hotel, 809 F.2d at 154 n.3

(same).

              Neira's    arguments     on     appeal    are   geared      toward

challenging the merits of the May 20 Order allowing Scotiabank's

Claim 14.     He devotes a substantial part of his briefs to disputing

the validity of the debt that Scotiabank asserted in Claim 14 in

light of the 2013 Order entered in the 2012 Bankruptcy Case, and

discussing why the doctrine of claim preclusion should have led to

the disallowance of Claim 14.1          The problem with Neira's approach


     1  Specifically, Neira argues that regardless of the reasons
that Scotiabank might have had for not opposing his objection to
Scotiabank's proof of claim in the 2012 Bankruptcy Case, because
Scotiabank did not appeal or seek relief from the 2013 Order, "it
is forever bound" by it.      In Neira's view, the "unequivocal
discharge" of his debt to Scotiabank by way of the 2013 Order
"bound all other courts . . . and . . . precluded Scotiabank from
pursuing any further claims related to that debt," notwithstanding
the   subsequent   dismissal   of  the   2012   Bankruptcy   Case.

                                       -12-
is that he focuses on the merits of the May 20 Order but fails to

first clear the standing hurdle.          He fails to address why he has

standing in the first place to challenge the substance of the May

20 Order.

            When Neira's case was converted to chapter 7 and a

chapter 7 trustee was appointed, he lost "all right, title and

interest in nonexempt property of the estate."           Spenlinhauer, 261

F.3d at 118.       Accordingly, unless Neira can establish that he

meets either of the two exceptions for appellate standing in

chapter 7 cases, it is only the chapter 7 trustee who has standing

to appeal from bankruptcy orders affecting the property of the

estate.   Id. at 118-19.       As the BAP correctly found, Neira failed

to establish that either exception applies.

            Neira makes no argument, much less establishes, that the

reversal of the May 20 Order "would generate assets in excess of

liabilities, entitling [him] to a distribution of surplus" once

the   bankruptcy   case   is    closed.     In   re   Mark   Bell   Furniture

Warehouse, Inc., 992 F.2d at 10.           The record is also completely

devoid of any evidence showing that the reversal of the challenged

order would cause "a total nonexempt-asset valuation exceeding all




Accordingly, the bankruptcy court should have disallowed
Scotiabank's Claim 14, which was related to the same debt to
Scotiabank allegedly discharged in 2013.


                                    -13-
allowed claims against the chapter 7 estate" and that Neira would

be entitled to the resulting surplus.     Spenlinhauer, 261 F.3d at

119.   Rather, what the record shows is that the challenged order

concerned a claim of $893,620.55, whereas the claims discharged

without payment amounted to $1,410,779.14.       Thus, even if the

challenged order were to be reversed and Scotiabank's Claim 14

disallowed, there is no possibility that it would generate assets

in excess of liabilities and create a surplus to which Neira would

be entitled.

          Nor does Neira argue, let alone establish, that the May

20 Order "adversely affect[ed] the terms and conditions of his

chapter 7 discharge."   Id. at 119 n.7.    The record reveals that

Neira received a discharge order in 2019, which included the

discharge of his debt to Scotiabank for the mortgage deficiency.

The record is devoid of any evidence that the discharge order would

be affected by a successful appeal of the May 20 Order.        See In

re Mark Bell Furniture Warehouse, Inc., 992 F.2d at 10; In re El

San Juan Hotel, 809 F.2d at 155.

          Despite   failing   to   establish   either   of   the   two

exceptions -- that is, that the reversal of the May 20 Order would

generate a surplus or affect the discharge -- Neira claims to have

suffered two grievances that, in his view, arise directly from the

May 20 Order.


                               -14-
           First, he argues that the May 20 Order undermines his

long-standing position in local courts that his debt to Scotiabank

is inexistent, thus making it more difficult for him to succeed in

local courts.      During the past several years, Neira and his wife

have sought to obtain relief -- in three local courts and one

district court -- from the 2009 Foreclosure Judgment based on their

contention      that   the   2013   Order   had   canceled   their     debt   to

Scotiabank and that it had preclusive effect, thereby preventing

Scotiabank from executing on the 2009 Foreclosure Judgment and

going on with the judicial sale of the Property.                   According to

Neira, he and his wife were unsuccessful in all four cases because

both the state and federal courts failed to understand the couple's

arguments and legal contentions.            As Neira explained to us, the

May 20 Order allowing Scotiabank's claim for mortgage deficiency

hinders   his    chances     of   success   in    local   courts    because   it

"implicitly recognizes the existence of a debt that was discharged

many years ago", allows Scotiabank to relitigate the same issue,

and "empowers Scotiabank to complete foreclosure proceedings and

evict [him] from his home to execute a debt that . . . does not

exist."   In his view, reversal of the May 20 Order would help him

because it could influence the local courts to accept his argument




                                     -15-
that his debt to Scotiabank is inexistent.2         But this falls short

of meeting the requirement for appellate standing.

            It is evident from Neira's argument that the challenged

order has no "direct and immediate impact on [Neira's] pecuniary

interests."      In re El San Juan Hotel, 809 F.2d at 155 (quoting In

re Fondiller, 707 F.2d 441, 443 (9th Cir. 1983)).            His contention

is that a successful appeal may benefit him to the extent that it

may help him persuade the local courts to rule in his favor in

separate proceedings in other courts.         Yet, "a debtor, contesting

a bankruptcy court order, whose only interest or burden is as a

future   party    [litigant],    does   not   qualify   as   an   'aggrieved

person.'"   Id. (citing In re Fondiller, 707 F.2d at 443).

            Second, Neira claims to have been aggrieved by the May

20 Order because of the impending eviction proceedings he is facing

in local court.       But the May 20 Order does not "directly and

adversely" affect the eviction proceedings.         In fact, the eviction

proceedings going on in local court are not tied in any way to the

May 20 Order.       Scotiabank's Claim 14 is related to a mortgage

deficiency that arose in October 2016, after the judicial sale of

the Property, and not to the validity of Scotiabank's security

interest in the Property.       The eviction proceedings, however, were


     2  In his words, "the present appeal is a head-on attempt to
correct/rectify said judgments."


                                   -16-
initiated because third-party purchasers acquired the Property in

October 2018 and have been unable to take possession of it due to

Neira and his wife's refusal to leave the Property.            Even if Claim

2014 is disallowed, it would not have a "direct" effect in the

eviction proceedings, as required by our case law.              And, to the

extent that Neira's argument is that reversal of the May 20 Order

may put him in a better position to defend himself in the eviction

proceedings, that too is insufficient to make him an "aggrieved

person."    See    id.   (determining      that   a   debtor   whose   "only

demonstrable interest in the order [was] as a potential party

defendant in an adversary proceeding" did not qualify as a "person

aggrieved" (quoting In re Fondiller, 707 F.2d at 443)).

           Finally,   Scotiabank    asks    for   sanctions    under   First

Circuit Local Rule 38.0, saying that Neira's conduct has been

"vexatious."   It submits that Neira "has used the judicial system

to intentionally delay the eviction of his property for which

Judgment was issued in 2009 and which was foreclosed in 2016."

Scotiabank notes that Neira has filed eight cases and reopened the

2009 foreclosure case with a request for relief from the 2009

Foreclosure Judgment and, although he has not prevailed in any on

them, he has "forc[ed] Scotiabank to engage in litigation in nine

separate cases."




                                   -17-
           First Circuit Local Rule 38.0 authorizes sanctions for

"vexatious litigation," where a party or attorney "files a motion,

brief, or other document that is frivolous or interposed for an

improper purpose, such as to harass or to cause unnecessary delay,

or   unreasonably   or   vexatiously    increases   litigation   costs."

Vexatious behavior is "conduct displaying a 'serious and studied

disregard for the orderly process of justice.'"        Jasty v. Wright

Med. Tech., Inc., 528 F.3d 28, 34 (1st Cir. 2008) (quoting Cruz v.

Savage, 896 F.2d 626, 631-32 (1st Cir. 1990)).

           The conduct complained of by Scotiabank did not occur in

the context of the present appeal.        The only allegation related

to this appeal is Scotiabank's suggestion that Neira appealed to

delay the eviction proceedings, but the record reflects that the

Purchasers obtained a relief from the stay to proceed with the

local eviction proceedings in 2019.        Thus, the appeal could not

have delayed those proceedings.         And, although Local Rule 38.0

authorizes sanctions not only for vexatious litigation conduct but

also for frivolous appeals, see In re Efron, 746 F.3d 30, 37-38

(1st Cir. 2014), Scotiabank's request for sanctions is not premised

on any claim that the appeal was frivolous.         Absent an argument

from Scotiabank to that effect, we refuse to conclude that Neira's

weak appeal was frivolous.     See id. (noting that "'weak' is not

synonymous with 'frivolous'" and an "appeal can be weak, indeed


                                 -18-
almost hopeless, without being frivolous" (quoting Lallemand v.

Univ. of R.I., 9 F.3d 214, 217-18 (1st Cir. 1993))); see also In

re Lorenzo, 637 F. App'x 623, 623-24 (1st Cir. 2016) (explaining

that "[a]n appeal is frivolous if the arguments in support of it

are wholly insubstantial and the outcome is obvious from the start"

(quoting In re Efron, 746 F.3d at 37)).   We clarify, however, that

our denial of sanctions should not be construed as an endorsement

of Neira's decision to appeal.

                         III.    Conclusion

          For the foregoing reasons, we dismiss the appeal for

want of jurisdiction.   Costs shall be taxed against the appellant.




                                 -19-